 


110 HR 2410 IH: Better Screening Test for Women Act
U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2410 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2007 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize additional appropriations to the National Institutes of Health for research on the early detection of and the reduction of mortality rates attributed to breast cancer. 
 
 
1.Short titleThis Act may be cited as the Better Screening Test for Women Act. 
2.Authorization of appropriations for research on breast cancer by the National Institutes of HealthSubsection (b) of section 402A of the Public Health Service Act (42 U.S.C. 282a) is amended— 
(1)in the heading, by striking Office of the Director and inserting Office of the Director; additional authorizations of appropriations; 
(2)by striking Of the amount authorized to be appropriated and inserting the following: 
 
(1)Office of the DirectorOf the amount authorized to be appropriated; and 
(3)by adding at the end the following: 
 
(2)Additional authorizations of appropriations 
(A)Research on breast cancerFor the purpose of conducting and supporting clinical research and related activities under section 417(c)(1)(B) concerning early detection and screening methods for breast cancer, there are authorized to be appropriated $55,000,000 for each of fiscal years 2008 through 2012. Such authorization of appropriations is in addition to any other authorization of appropriations that is available for such purpose. 
(B)Research on effects of early detection of breast cancerFor the purpose of conducting and supporting research and data collection regarding the link between early detection of breast cancer and reduction of mortality rates attributed to breast cancer, there are authorized to be appropriated $5,000,000 for each of fiscal years 2008 through 2012. Such authorization of appropriations is in addition to any other authorization of appropriations that is available for such purpose.. 
 
